

113 S1808 IS: Marriage and Religious Freedom Act
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1808IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mr. Lee (for himself, Mr. Vitter, Mr. Inhofe, Mr. Roberts, Mr. Coburn, Mr. Rubio, Mr. Hatch, Mr. Blunt, Mr. Wicker, Mr. Risch, Mr. Graham, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prevent adverse treatment of any person on the basis of views held with respect to marriage.1.Short titleThis Act may be cited as the Marriage and Religious Freedom Act.2.FindingsCongress finds the following:(1)Leading legal scholars concur that conflicts between same-sex marriage and religious liberty are real and should be legislatively addressed.(2)As the President stated in response to the decision of the Supreme Court on the Defense of Marriage Act in 2013, Americans hold a wide range of views on the issue of same-sex marriage, and maintaining our Nation’s commitment to religious freedom is vital.(3)Protecting religious freedom from Government intrusion is a Government interest of the highest order. Legislatively enacted measures advance this interest by remedying, deterring, and preventing Government interference with religious exercise in a way that complements the protections mandated by the First Amendment to the Constitution of the United States.(4)Laws that protect the free exercise of religious beliefs about marriage will encourage private citizens and institutions to demonstrate similar tolerance and therefore contribute to a more respectful, diverse, and peaceful society.3.Protection of the free exercise of religious beliefs(a)In generalNotwithstanding any other law to the contrary, the Federal Government shall not take an adverse action against a person, wholly or partially on the basis that such person acts  in accordance with a religious belief that marriage is or should be recognized as the union of one man and one woman, or that sexual relations are properly reserved to such a marriage.(b)Adverse action definedAs used in subsection (a), an adverse action means any action taken by the Federal Government to—(1)deny or revoke an exemption from taxation under section 501(a) of the Internal Revenue Code of 1986 of the person  who is acting in accordance with the  religious belief referred to in subsection (a);(2)disallow a deduction for Federal tax purposes of any charitable contribution made to or by such person;(3)alter in any way the Federal tax treatment of, or cause any tax, penalty, or payment to be assessed against, such person or such person’s employees with respect to any benefit provided or not provided by such person to such person’s employees, wholly or partially on the basis that the benefit is provided or not provided on account of a religious belief referred to in subsection (a);(4)deem any employee benefit plan covering employees of such person to have lost its status as a qualified plan under section 401(a) of the Internal Revenue Code of 1986, or to be in violation of any part of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), wholly or partially on the basis that the benefit plan fails to provide a benefit, right, or feature on account of such person’s religious belief referred to in subsection (a);(5)deny or exclude such person from receiving any Federal grant, contract, cooperative agreement, loan, license, certification, accreditation, employment, or other similar position or status;(6)deny or withhold from such person any benefit under a Federal benefit program; or(7)otherwise discriminate against such person.4.Judicial relief(a)Cause of actionA person may assert an actual or threatened violation of this Act as a claim or defense in a judicial proceeding and obtain compensatory damages, injunctive relief, declaratory relief, or any other appropriate relief against the Federal Government. Standing to assert a claim or defense under this section shall be governed by the general rules of standing under Article III of the Constitution.(b)Attorneys’ feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Marriage and Religious Freedom Act, after the Religious Land Use and Institutionalized Persons Act of 2000,.(c)Authority of United States To enforce this actThe Attorney General may bring an action for injunctive or declaratory relief against an independent establishment described in section 104(1) of title 5, United States Code, or an officer or employee of that independent establishment, to enforce compliance with this Act.  Nothing in this subsection shall be construed to deny, impair, or otherwise affect any right or authority of the Attorney General, the United States, or any agency, officer, or employee of the United States, acting under any law other than this subsection, to institute or intervene in any proceeding.5.Rules of construction(a)Broad constructionThis Act shall be construed in favor of a broad protection of religious beliefs described in section 3,  to the maximum extent permitted by the terms of this Act and the Constitution.(b)No preemption, repeal, or narrow constructionNothing in this Act shall be construed to preempt State law, or repeal Federal law, that is equally as protective of religious beliefs as, or more protective of religious beliefs than, this Act. Nothing in this Act shall be considered to narrow the meaning or application of any other State or Federal law protecting religious beliefs.(c)SeverabilityIf any provision of this Act or any application of such provision to any person or circumstance is held to be unconstitutional, the remainder of this Act and the application of the provision to any other person or circumstance shall not be affected.6.DefinitionsIn this Act:(1)Federal benefit programThe term Federal benefit program has the meaning given that term in section 552a of title 5, United States Code.(2)Federal GovernmentThe term Federal Government includes each authority of any branch of the Government of the United States.(3)PersonThe term person means a person as defined in section 1 of title 1, United States Code, and includes any such person regardless of religious affiliation or lack thereof, and regardless of for-profit or nonprofit status.